          Case 1:21-cv-00766-BRB-KRS Document 3 Filed 09/07/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


EDWARD CANCILLA,

                                Plaintiff,
v.                                                  Civil Action No. 21-CV-0766 BRB/KRS

NATIONAL TECHNOLOGY AND
ENGINEERING SOLUTIONS OF SANDIA,
LLC d/b/a SANDIA NATIONAL
LABORATORIES,

                               Defendant.

ORDER GRANTING MOTION TO WAIVE FILING FEE UNDER 38 U.S.C. § 4323(h)(1)

          Before the Court is Plaintiff’s Motion and Proposed Order for Leave to Proceed as a

Veteran Without Filing Fee filed on August 17, 2021. (Doc. No. 2.) The plaintiff has filed a

complaint for injunctive relief, damages, and jury trial for violations of the Uniformed Services

Employment and Reemployment Rights Act (“USERRA”) alleging that her employer violated her

rights “by denying her benefits of employment based on her military service obligation.” (See Doc.

No. 1.)

          Upon consideration of the plaintiff’s motion and for good cause, it is ORDERED that the

motion is GRANTED pursuant to 38 U.S.C. § 4323(h)(1), Enforcement of Rights with Respect to

a State or Private Employer, “no fees or court costs may be charged or taxed against any person

claiming rights under this chapter.”

          The Clerk of Court is DIRECTED to issue a summons for service upon the defendants in

this case.



                                                     ________________________
                                                     Hon. Kevin R. Sweazea
                                                     United States Magistrate Judge
      Case 1:21-cv-00766-BRB-KRS Document 3 Filed 09/07/21 Page 2 of 2




Submitted by:

/s/ Rosario D. Vega Lynn
Rosario D. Vega Lynn
Rosario D. Vega Lynn Law Offices, LLC
Attorney for Plaintiff
P.O. Box 65513
Albuquerque, NM 87193
Phone: 505-903-9411
Email: rosariovegalynnlawfirm@outlook.com




                                            2
